Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 30-46 in the reply filed on May 10, 2021 is acknowledged. Accordingly, Group II, claims 47-61 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains the language as set forth above.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 30-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 30, the phrase "can be or may be" in the claim renders the claim indefinite for not providing positive limitation because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  It is noted that using of phrases such as “substantially perpendicular to”, “substantially flat” and “substantially” render the claim indefinite because the term "substantially" is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how much would be considered substantially corresponding.  Furthermore, there is insufficient antecedent basis for the limitations “the shape of the lower main surface” and “the shape of the main body” in the claim.
In claim 31, there is a similar issue with the limitation “substantially perpendicular to” as set forth in claim 30.
Claims 32-46 are also rejected because each claim depends on a rejected claim 30.

Allowable Subject Matter
Claim 30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd paragraph and abstract objection set forth in this Office action.
Claims 31-46 would also be allowable because they depend on an allowable claim 30.
The prior art neither anticipates nor renders obvious the combination of limitations found in Independent Claim 30, the closest prior art found is Amagami et al (US 3,989,916) in view of Hasegawa et al (US 4,959,631).   Amagami discloses an induction hob (see figure 9a) comprising: 
a main body (210) presenting an upper main surface (not labeled), on which in use at least one pan (212) to be heated can be placed, and a lower main surface (not labeled); 
at least one inductor (206) coupled to the main body (210) at the lower main surface (not labeled).
However, Amagami does not a flexible body, fixed to the lower main surface of the main body; wherein: 

each of the second layers comprises at least one electrically conductive track;
the at least one inductor comprises a plurality of said electrically conductive tracks which are positioned at different second layers and are electrically connected to each other in series and/or parallel to form a plurality of loops extending in the same direction about a central axis substantially perpendicular to the upper main surface; and
the flexibility of the flexible body is such that it allows the flexible body to adapt to the shape of the lower main surface of the main body, so that, depending on the shape of the main body, the flexible body has an overall shape that is substantially flat or has a more complex shape with one or more concavities/convexities substantially dictated by the shape of the lower main surface.
Hasegawa teaches electrically insulating layers (3a, 3b, 3c) and second layers (i.e. alternately interposed between layers); each of the second layers comprises at least one electrically conductive track (1a, 1b); the at least one inductor comprises a plurality of said electrically conductive tracks which are positioned at different second layers and are electrically connected to each other in series and/or parallel to form a plurality of loops extending in the same direction about a central axis (i.e. a center) substantially perpendicular to the upper main surface (see figure 3A for example), but does not teach a flexible body, fixed to the lower main surface of the main body; the flexibility of the flexible body is such that it allows the flexible body to adapt to the shape of the lower main surface of the main body, so that, depending on the shape of the main body, the flexible body has an overall shape that is substantially flat or has a more .
The combination of Amagami et al in view of Hasegawa et al is not sufficient to render the claims prima facie obvious. Furthermore, examiner can find no motivation to modify Amagami to obtain the claimed invention. Modifying Amagami to obtain the claimed invention would require impermissible hindsight.  Therefore, allowance of claims is indicated because the prior arts of record do not show or fairly suggest the claimed limitations as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827.  The examiner can normally be reached on Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/KET D DANG/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761